DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: G in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-5 are objected to because of the following informalities:  
Claim 2 line 3 should read “a peripherapy” and “a direction”.
Claim 3 lines 2 and 3 should read “a direction”, “a longitudinal direction”, “a transversal direction”, and “a periphery”.
Claim 4 lines 2-3 should read “within outer contours”. 
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  For the purpose of compact prosecution, examiner interprets claim 5 to depend from claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "essentially perpendicular" in claim 3 line 2 is a relative term which renders the claim indefinite.  The term "essentially perpendicular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It would be unclear to one of ordinary skill in the art how close to or far from exactly perpendicular the motor would need to be arranged relative to the longitudinal direction of the track in order to be considered “essentially perpendicular”.
In regards to claim 10: Line 3 recites “said stator” which was not previously introduced in claim 1 which claim 10 depends from. Claims 6-9 recite a stator. It is unclear which one of the claims claim 10 was intended to depend from. For the purpose of compact prosecution, examiner interprets claim 10 to depend from claim 6, the first recitation of a stator. Claim 11 is rejected due to its dependency from claim 10.
Regarding claim 12 line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudreault (US 2007/0029878 A1).
In regards to claim 1: Gaudreault teaches a tracked vehicle (Figure 1 reference 10) comprising a vehicle body (Figure 1 reference 16) and a track assembly pair (Figure 1 reference 60) being arranged to suspendedly support said vehicle body allowing relative 
In regards to claim 2: The tracked vehicle according to claim 1 is taught by Gaudreault. Gaudreault further teaches wherein said motor is arranged in connection to the drive wheel so that the motor at least partly is accommodated within a periphery of the drive wheel (See Figures 4A and 4B as well as paragraph 0036) in the direction transversal to a main direction of extension of the track assembly (See direction of track assembly in Figure 1) so as to allow said motor to move relative to said vehicle body together with said track assembly (See suspension arrangement in Figure 5, examiner notes that the motor in casing 128 is arranged on the track assembly such that it will move with the track assembly relative to the vehicle body through the suspension).
In regards to claim 3: The tracked vehicle according to claim 1 is taught by Gaudreault. Gaudreault further teaches wherein the motor in the direction essentially perpendicular to the longitudinal direction and the transversal direction of the endless track is arranged within the periphery of the endless track (Paragraph 0036 lines 23-28).
In regards to claim 4: The tracked vehicle according to claim 1 is taught by Gaudreault. Gaudreault further teaches wherein the motor is accommodated within said drive wheel within the outer contours of the drive wheel (See Figure 4A and Paragraph 0036).
In regards to claim 5: The tracked vehicle of according to claim 1 is taught by Gaudreault. Gaudreault further teaches wherein said motor is comprised in a drive arrangement (Shown generally in Figures 4A and 4B) said drive arrangement further comprising a transmission device (Figure 4A reference 32) for transferring torque from said motor to said drive wheel and a brake member (Paragraph 0027 lines 16-18) for breaking the drive wheel wherein at least one of said transmission device and said brake member is arranged in connection to the drive wheel so that it at least partly is accommodated within the periphery of the drive wheel in the direction transversal to a main direction of extension of the track assembly (Paragraph 0027 lines 11-18, See figures 4A and 4B).
In regards to claim 12: The tracked vehicle according to claim 1 is taught by Gaudreault. Gaudreault further teaches wherein said tracked vehicle is a forestry machine (Paragraphs 0001 and 0002). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudreault in view of Honda (JP 3016507B B2, previously provided by applicant). 
In regards to claim 6: The tracked vehicle according to claim 1 is taught by Gaedreault. Gaudreault further teaches wherein said motor is a hydraulic motor. Gaudreault does not explicitly teach wherein said motor comprises a stator and a rotor for providing a rotational movement of the said motor axle relative to the stator for said operation of the drive wheel. However, Honda teaches an electric motor (Paragraph 0009) arranged in the drive wheel of a track assembly, said motor comprising a stator (Figure 4 reference 22) and a rotor (Figure 4 reference 23) for providing a rotational movement of said motor axle relative to the stator for said operation of the drive wheel (Paragraph 0020) to reduce the size of the power transmission structure and more efficiently balance the weight of the motors on the vehicle (Paragraph 0036). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the electric motor of Honda in the vehicle of Gaudreault in order to reduce the size of the power transmission structure and 
In regards to claim 7: The tracked vehicle according to claim 6 is taught by Gaudreault in view of Honda. The combination further teaches wherein the stator of the motor is fixedly arranged relative to said track support beam (Honda Paragraph 0019 lines 6-9) via a fastening arrangement and the rotor of the motor is arranged to drive said drive wheel (Honda Paragraph 0020 lines 5 and 6).
In regards to claim 8: The tracked vehicle according to claim 7 is taught by Gaudreault in view of Honda. The combination further teaches wherein said fastening arrangement comprises a fork configuration (Honda See Figure 3 forked nature of 16 and 13 between which the motor is supported) for supporting said drive wheel and said motor, said drive wheel being rotatably coupled to said rotor.
In regards to claim 9: The tracked vehicle according to claim 8 is taught by Gaudreault in view Honda. The combination further teaches wherein said fastening arrangement comprises clamping members (Honda Figures 3 and 4 see plurality of bolts used to clamp the stator to the motor base and the motor to fork configuration 16 and 13). 
In regards to claim 10: The tracked vehicle according to claim 6 is taught by Gaudreault in view Honda. The combination further teaches a bearing configuration (Gaudreault Figure 4A reference 130), said drive wheel being journaled in bearings to said bearing configuration for allowing rotation of said drive wheel relative to said stator (Paragraph 0036 lines 10-13 of Gaudreault). 
In regards to claim 11: The tracked vehicle of claim 10 is taught by Gaudreault in view of Honda. The combination further teaches wherein said bearing configuration is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu (US 2019/0322166 A1), Pozzo (US 2014/0333120 A1), Takahashi (US 2014/0300175 A1), and Rabhi (US 2014/0219848 A1) teach coaxial motors and drive systems. Tiew (US 2013/0130574 A1), Gillett (US 2011/0162896 A1), Rittenhouse (US 2007/0199749 A1), and Wright (US 2003/0189377 A1) teach drive motors arranged in a track system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611